PER CURIAM.
We do not think that the evidence in this case furnished any foundation for an award of rental damage. The fee value of the premises, however, seems to have been seriously affected by the existence of the elevated railroad in front thereof. And this damage is accentuated by the method of construction of the said elevated road and the manner of its use. The suggestion that if no rental damage is awarded then no fee damage can be allowed is without merit. It depends very largely upon the use to which the premises may happen to be put for the time being as to whether rental damage is suffered or not. Thus, the lot may be used for a coal yard, and the rental damage because of the existence and operation of the elevated railroad would be nothing. And yet, such existence and operation might seriously affect the value of the lot for the purpose of improvement, and hence fee damage be suffered. We think the judgment should be modified by striking out the rental damage, and affirmed as to the fee damage and the costs, without costs of appeal.